DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 14, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Evans, V et al. (US 20170126937, hereinafter “Evans”), and further in view of CN109922169 (translation attached).
Regarding claim 1, Evans discloses,
A method of sliding control for a sliding assembly of an electronic device (FIG. 6 is a flowchart of a method to provide a camera, associated with the mobile device 100), the electronic device (mobile device 100) comprising a body (outer casing 140) and a driving assembly (According to one embodiment, the camera 120 moves linearly inside the camera port 110. The linear motion can be achieved using a linear guide, rack and pinion, a spring, etc, Para. [0021]), and the driving assembly being configured to drive the sliding assembly to slide between a first position in which the sliding assembly is received in the body (the camera 120 retracts inside the camera port 110, Para. [0034]) and a second position in which the sliding assembly is exposed from the body (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]); a camera being disposed on the sliding assembly (Fig. 1; camera 120), the method comprising: determining whether a current scenario feature meets a preset turn-off condition (retracting the camera 120 into the camera port 110) of the camera in response to detecting that the driving assembly drives the sliding assembly to slide from the first position to a target position (The camera 120 is operable to, when the camera is inactive, retract inside the camera port 110, and align with each surface in the plurality of surfaces associated with outer casing 140, so that the camera 120 becomes unnoticeable when inactive. The camera 120 is operable to, when the camera is active, protrude from the outer casing 140 associated with the mobile device, and position the aperture 130 to receive light mostly unobstructed by the mobile device, Paras. [0018]-[0019]) and activating the camera (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]).” 	However, Evans does not explicitly disclose, “the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera; timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction.”
	In a similar field of endeavor, CN109922169 discloses, “the method comprising: acquiring a preset slide-retracting delay duration (If the parameter value is greater than zero and less than the preset maximum value) corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera (If the parameter value is a preset maximum value, it is determined that the current position of the image acquisition device 11 is all located outside the fuselage of the terminal. If the parameter value is greater than zero and less than the preset maximum value, in the embodiment of the present disclosure, each parameter value corresponds to one position of the image acquisition device 11, and the processing component 14 May use the position corresponding to the current parameter value as the current position of the image acquisition device 11 according to a correspondence between a preset parameter value and a position, see attached translation, page 6; lines 27-page 7; lines 8); timing until the slide-retracting delay duration expires (driving duration, Page 5); sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Evans by specifically providing the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera; timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction, as taught by (page 2; line 1). 
	Regarding claim 2, the combination of Evans and CN109922169 discloses everything claimed as applied above (see claim 1), however Evans does not explicitly disclose, “providing a control interface; acquiring a corresponding relationship between the scenario feature and the slide-retracting delay duration, wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship.”
 	In a similar field of endeavor, CN109922169 discloses, “providing a control interface; acquiring a corresponding relationship between the scenario feature and the slide-retracting delay duration  (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8), wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship (The processing component 14 can determine the current position of the image acquisition device 11 according to the current
corresponding parameter value, for example, if the parameter value is 0, it can be determined that the motor 12-3 does not drive the sliding rod 12-1 last time, and the current position of the image acquisition device 11 is all located inside the machine body of the terminal.. If the parameter value is a preset maximum value, the preset maximum value may be a resistance value or a voltage value
corresponding to the motor 12-3 driving the sliding rod 12-1 to reach the maximum length value of the sliding rail, and at this time, it can be determined that the distance between the motor 12-3 and the last driving of the sliding rod 12-1 reaches the total length value of the sliding rail 12-2, and at this time, the current position of the image acquisition device 11 should be all located outside the fuselage of the terminal, page 5; lines 57-66).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Evans by specifically providing the method comprising: providing a control interface; acquiring a corresponding relationship between the scenario feature and the slide-retracting delay duration, wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship, as taught by CN109922169 for the purpose of providing a control signal that is used for controlling the sliding assembly to perform target operation more efficiently (page 2; line 1). 
Regarding claim 8, the combination of Evans and CN109922169 discloses everything claimed as applied above (see claim 1), however Evans does not explicitly disclose, “wherein the timing until the slide-retracting delay duration expires, comprises: maintaining the sliding assembly to stay at the target position by the driving assembly in response to detecting that the slide-retracting delay duration meets a preset timing-interruption state.” 	In a similar field of endeavor, CN109922169 discloses, “wherein the timing until the slide-retracting delay duration expires, comprises: maintaining the sliding assembly to stay at the target position by the driving assembly in response to detecting that the slide-retracting delay duration meets a preset timing-interruption state (The control signal is a signal used for controlling the sliding assembly to perform target operation. In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12, page 6; lines 41-5).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Evans by specifically providing wherein the timing until the slide-retracting delay duration expires, comprises: maintaining the sliding assembly to stay at the target position by the driving assembly in response to detecting that the slide-retracting delay duration meets a preset timing-(page 2; line 1). 
Regarding claim 9, Evans discloses,
 	“a electronic device (mobile device 100) comprising a body (outer casing 140), a sliding assembly, wherein a camera is disposed on the sliding assembly (the camera is placed inside the mobile device, and can be extended outside the mobile device when the camera is activated. In embodiments of the invention the camera can be any of a front facing camera, a back facing camera, a 360° camera, etc. When the camera is inactive the camera is retracted inside the mobile device, and is unnoticeable to the user, Para. [0016]), and a driving assembly (According to one embodiment, the camera 120 moves linearly inside the camera port 110. The linear motion can be achieved using a linear guide, rack and pinion, a spring, etc, Para. [0021]), and the driving assembly being configured to drive the sliding assembly to slide between a first position in which the sliding assembly is received in the body (the camera 120 retracts inside the camera port 110, Para. [0034]) and a second position in which the sliding assembly is exposed from the body (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]); a memory (Fig. 10; t memory), a processor (Fig. 10; processor), electrically connected to the sliding assembly (Fig. 10; processor), a computer program, stored on the memory and executable by the processor (FIG. 10 is a diagrammatic representation of a machine in the example form of a computer system 1000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies or modules discussed herein, may be executed, Para. [0043]), wherein the processor performs a sliding control method for the sliding assembly in response to executing the computer program (FIG. 6 is a flowchart of a method to provide a camera, associated with the mobile device 100), and the method comprises: determining whether a current scenario feature meets a preset turn-off condition (retracting the camera 120 into the camera port 110) of the camera in response to detecting that the driving assembly drives the sliding assembly to slide from the first position to a target position (The camera 120 is operable to, when the camera is inactive, retract inside the camera port 110, and align with each surface in the plurality of surfaces associated with outer casing 140, so that the camera 120 becomes unnoticeable when inactive. The camera 120 is operable to, when the camera is active, protrude from the outer casing 140 associated with the mobile device, and position the aperture 130 to receive light mostly unobstructed by the mobile device, Paras. [0018]-[0019]) and activating the camera (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]).” 	However, Evans does not explicitly disclose, “acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera; timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction.”
the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera (If the parameter value is a preset maximum value, it is determined that the current position of the image acquisition device 11 is all located outside the fuselage of the terminal. If the parameter value is greater than zero and less than the preset maximum value, in the embodiment of the present disclosure, each parameter value corresponds to one position of the image acquisition device 11, and the processing component 14 May use the position corresponding to the current parameter value as the current position of the image acquisition device 11 according to a correspondence between a preset parameter value and a position, see attached translation, page 6; lines 27-page 7; lines 8); timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Evans by specifically providing the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera; timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction, as taught by CN109922169 for the purpose of providing a control signal that is used for controlling the sliding assembly to perform target operation more efficiently (page 2; line 1). 
	Regarding claim 14, the combination of Evans and CN109922169 discloses everything claimed as applied above (see claim 9), however Evans does not explicitly disclose, “providing a control interface; acquiring a corresponding relationship between the scenario feature and the slide-retracting delay duration, wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship.”
 	In a similar field of endeavor, CN109922169 discloses, “providing a control interface; acquiring a corresponding relationship between the scenario feature and the  (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8), wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship (The processing component 14 can determine the current position of the image acquisition device 11 according to the current
corresponding parameter value, for example, if the parameter value is 0, it can be determined that the motor 12-3 does not drive the sliding rod 12-1 last time, and the current position of the image acquisition device 11 is all located inside the machine body of the terminal.. If the parameter value is a preset maximum value, the preset maximum value may be a resistance value or a voltage value
corresponding to the motor 12-3 driving the sliding rod 12-1 to reach the maximum length value of the sliding rail, and at this time, it can be determined that the distance between the motor 12-3 and the last driving of the sliding rod 12-1 reaches the total length value of the sliding rail 12-2, and at this time, the current position of the image acquisition device 11 should be all located outside the fuselage of the terminal, page 5; lines 57-66).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Evans by specifically providing the method comprising: providing a control interface; acquiring a corresponding relationship between the scenario feature and the slide-retracting delay duration, wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship, as taught by CN109922169 for the purpose of providing a control signal that is used for controlling the sliding assembly to perform target operation more efficiently (page 2; line 1). 
Regarding claim 17, Evans discloses,
 	“A non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor perform a sliding control method for a sliding assembly of an electronic device (FIG. 6 is a flowchart of a method to provide a camera, associated with the mobile device 100), the electronic device (mobile device 100) comprising a body (outer casing 140) and a driving assembly (According to one embodiment, the camera 120 moves linearly inside the camera port 110. The linear motion can be achieved using a linear guide, rack and pinion, a spring, etc, Para. [0021]), and the driving assembly being configured to drive the sliding assembly to slide between a first position in which the sliding assembly is received in the body (the camera 120 retracts inside the camera port 110, Para. [0034]) and a second position in which the sliding assembly is exposed from the body (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]); a camera being disposed on the sliding assembly (Fig. 1; camera 120), the method comprising: determining whether a current scenario feature meets a preset turn-off condition (retracting the camera 120 into the camera port 110) of the camera in response to detecting that the driving assembly drives the sliding assembly to slide from the first position to a target position (The camera 120 is operable to, when the camera is inactive, retract inside the camera port 110, and align with each surface in the plurality of surfaces associated with outer casing 140, so that the camera 120 becomes unnoticeable when inactive. The camera 120 is operable to, when the camera is active, protrude from the outer casing 140 associated with the mobile device, and position the aperture 130 to receive light mostly unobstructed by the mobile device, Paras. [0018]-[0019]) and activating the camera (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]).” 	However, Evans does not explicitly disclose, “the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera; timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction.”
the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera (If the parameter value is a preset maximum value, it is determined that the current position of the image acquisition device 11 is all located outside the fuselage of the terminal. If the parameter value is greater than zero and less than the preset maximum value, in the embodiment of the present disclosure, each parameter value corresponds to one position of the image acquisition device 11, and the processing component 14 May use the position corresponding to the current parameter value as the current position of the image acquisition device 11 according to a correspondence between a preset parameter value and a position, see attached translation, page 6; lines 27-page 7; lines 8); timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Evans by specifically providing the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera; timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction, as taught by CN109922169 for the purpose of providing a control signal that is used for controlling the sliding assembly to perform target operation more efficiently (page 2; line 1). 
	Regarding claim 18, the combination of Evans and CN109922169 discloses everything claimed as applied above (see claim 17), however Evans does not explicitly disclose, “providing a control interface; acquiring a corresponding relationship between the scenario feature and the slide-retracting delay duration, wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship.”
 	In a similar field of endeavor, CN109922169 discloses, “providing a control interface; acquiring a corresponding relationship between the scenario feature and the  (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8), wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship (The processing component 14 can determine the current position of the image acquisition device 11 according to the current
corresponding parameter value, for example, if the parameter value is 0, it can be determined that the motor 12-3 does not drive the sliding rod 12-1 last time, and the current position of the image acquisition device 11 is all located inside the machine body of the terminal.. If the parameter value is a preset maximum value, the preset maximum value may be a resistance value or a voltage value
corresponding to the motor 12-3 driving the sliding rod 12-1 to reach the maximum length value of the sliding rail, and at this time, it can be determined that the distance between the motor 12-3 and the last driving of the sliding rod 12-1 reaches the total length value of the sliding rail 12-2, and at this time, the current position of the image acquisition device 11 should be all located outside the fuselage of the terminal, page 5; lines 57-66).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Evans by specifically providing the method comprising: providing a control interface; acquiring a corresponding relationship between the scenario feature and the slide-retracting delay duration, wherein the corresponding relationship is preset via the control interface; and storing the corresponding relationship, as taught by CN109922169 for the purpose of providing a control signal that is used for controlling the sliding assembly to perform target operation more efficiently (page 2; line 1). 


 	Claims  10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans,  in view of CN109922169, and further in view of Maatta (US 20180007242, hereinafter “Maatta”).
	Regarding claim 10, the combination of Evans and CN109922169 discloses everything claimed as applied above (see claim 9), however the combination of Evans and CN109922169 does not explicitly disclose, “wherein a magnet is disposed on one of the sliding assembly and the body, a magnetic field detector is disposed on the other of the sliding assembly and the body, and the magnetic field detector is electrically connected to the processor.”
(the biasing force may be provided by any suitable structure, including a magnet, Para. [0021]), a magnetic field detector is disposed on the other of the sliding assembly and the body (The position of the retractable cap may be measured by any suitable technology, such as a Hall Effect sensor and magnet positioned within the housing 300. For example, one of the sensor and the magnet may be incorporated in and/or mounted to a moveable portion of the retractable cap 30, Para. [0021]), and the magnetic field detector is electrically connected to the processor (the logic machine may include one or more processors configured to execute software instructions, Para. [0033] and Fig. 5).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Evans and CN109922169 by specifically providing wherein a magnet is disposed on one of the sliding assembly and the body, a magnetic field detector is disposed on the other of the sliding assembly and the body, and the magnetic field detector is electrically connected to the processor, as taught by Maatta for the purpose decreasing thickness in handheld devices, by extending an integrated camera outside of the housing of the device (Para. [0002]).
	Regarding claim 11, the combination of Evans, CN109922169 and Maatta discloses everything claimed as applied above (see claim 10), further Maatta discloses, “wherein the memory and the processor are arranged on a main board inside the body, and the main board is fixedly connected to the body (The position of the retractable cap may be measured by any suitable technology, such as a Hall Effect sensor and magnet positioned within the housing 300. For example, one of the sensor and the magnet may be incorporated in and/or mounted to a moveable portion of the retractable cap 30, Para. [0021]); the magnet is arranged on the sliding assembly, and the magnetic field detector is arranged on the main board; or the magnet is arranged on the main board, and the magnetic field detector is arranged on the sliding assembly (The retractable cap 302 may be coupled to a computing device 308 (e.g., computer 34 of FIG. 1A) via an electrical connection 310. In some examples, an indication of the position of the retractable cap 302 (e.g., based on measurements from the Hall Effect sensor) may be transmitted to the computing device 308 via electrical connection 310, Para. [0022]).”
	Regarding claim 12, the combination of Evans, CN109922169 and Maatta discloses everything claimed as applied above (see claim 10), further Maatta discloses,
“wherein the magnetic field detector is a Hall element; {YB:01202142.DOCX } -30-the processor is configured to receive a detection signal value output by the Hall element and determine a position of the sliding assembly relative to the body based on the detection signal value (The retractable cap 302 may be coupled to a computing device 308 (e.g., computer 34 of FIG. 1A) via an electrical connection 310. In some examples, an indication of the position of the retractable cap 302 (e.g., based on measurements from the Hall Effect sensor) may be transmitted to the computing device 308 via electrical connection 310, Para. [0022]).”

Allowable Subject Matter
Claims 3-7, 13, 15, 16, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, the following is a statement of reasons for the indication of allowable subject matter:  	the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 	“wherein the acquiring the preset slide-retracting delay duration corresponding to the current scenario feature by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera, comprises: determining that the current scenario feature meets the preset turn-off condition of the camera in response to acquiring a turn-off instruction to the camera sent by an application currently performing the camera; and acquiring an identifier of the application and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset slide-retracting delay duration corresponds to the identifier of the application and the turn-off instruction”, in combination with all the recited limitations of the claim 1.
 	 	Regarding claim 4, the following is a statement of reasons for the indication of allowable subject matter:  
 	the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
wherein the acquiring the preset slide-retracting delay duration corresponding to the current scenario feature by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera, comprises: monitoring a data stream of an audio component during a scenario of an application performing video communication via the camera; determining that the current scenario feature meets the preset turn-off condition of the camera in response to monitoring no data stream of the audio component within a preset time; and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset slide-retracting delay duration corresponds to the scenario of the application performing the video communication”, in combination with all the recited limitations of the claim 1.
	Dependent claim 5 is also allowable because of the claim dependency to claim 4. 

 	Regarding claim 6, the following is a statement of reasons for the indication of allowable subject matter:  
 	the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 	“wherein the acquiring the preset slide-retracting delay duration corresponding to the current scenario feature by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera, comprises: determining whether an application calls an audio component in response to monitoring that the application performing the camera switches from a foreground to a background; determining whether the audio component has a data stream within a preset time in response to the application calling the audio component; determining that the current scenario feature meets the preset turn-off condition of the camera in response to the application calling no audio component; and acquiring the preset slide-retracting delay duration by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera, wherein the preset slide-retracting delay duration corresponds to an identifier of the application”, in combination with all the recited limitations of the claim 1.

Regarding claim 7, the following is a statement of reasons for the indication of allowable subject matter:  
 the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 “wherein the driving the sliding assembly to slide from the target position to the first position by the driving assembly, comprises: acquiring a sliding speed corresponding to the current scenario feature and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding speed; or acquiring a sliding duration corresponding to the current scenario feature and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding duration; or determining the sliding speed corresponding to the sliding assembly according to the target position, the first position, and the sliding duration in response to acquiring the sliding duration corresponding to the current scenario feature, and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding speed”, in combination with all the recited limitations of the claim 1.

 	Regarding claim 13, the following is a statement of reasons for the indication of allowable subject matter:  	the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 	“wherein at least two distance sensors are disposed on the sliding assembly, a line connecting the at least two distance sensors is not perpendicular to a sliding direction of the sliding assembly, and the distance sensor is electrically connected to the processor; and the processor is configured to receive detection signal values of the at least two distance sensors and determine a position of the sliding assembly relative to the body based on the at least two detection signal values”, in combination with all the recited limitations of the claim 9.

Regarding claim 15, the following is a statement of reasons for the indication of allowable subject matter:  	the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 “wherein the acquiring the preset slide- retracting delay duration corresponding to the current scenario feature by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera, comprises: determining that the current scenario feature meets the preset turn-off condition of the camera in response to acquiring a turn-off instruction to the camera sent by an application currently performing the camera, acquiring an identifier of the application, and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset slide- retracting delay duration corresponds to the identifier of the application and the turn-off instruction; or monitoring a data stream of an audio component during a scenario of an application performing video communication via the camera, determining that the current scenario feature {YB:01202142.DOCX } -31-meets the preset turn-off condition of the camera in response to monitoring no data stream of the audio component within a preset time, and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset slide-retracting delay duration corresponds to the scenario of the application performing the video communication”, in combination with all the recited limitations of the claim 9.
Dependent claim 16 is also allowable because of the claim dependency to claim 15. 

Regarding claim 19, the following is a statement of reasons for the indication of allowable subject matter:  	the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 “wherein the acquiring the preset slide-retracting delay duration corresponding to the current scenario feature by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera, comprises: determining that the current scenario feature meets the preset turn-off condition of the camera in response to acquiring a turn-off instruction to the camera sent by an application currently performing the camera, acquiring an identifier of the application, and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset slide- retracting delay duration corresponds to the identifier of the application and the turn-off instruction; or monitoring a data stream of an audio component during a scenario of an application performing video communication via the camera, determining that the current scenario feature meets the preset turn-off condition of the camera in response to monitoring no data stream of the audio component within a preset time, and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset slide-retracting delay duration corresponds to the scenario of the application performing the video communication”, in combination with all the recited limitations of the claim 17.
Dependent claim 20 is also allowable because of the claim dependency to claim 19. 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20150288880: The invention is relates to an image capturing method is performed by a carrier equipped with the image capturing apparatus. The image capturing apparatus has an image sensor and a panoramic scene acquirer capable of being moved out of and retracted into the carrier. The panoramic scene acquirer is moved out of the carrier of the carrier to correspond in position to the image sensor for 
US 20150189175: The invention is relates to a method and apparatus to create a panoramic image via a rotating camera of a portable electronic device. The method includes rotating the camera of the portable electronic device with respect to the portable electronic device. The method further includes recording a plurality of images at a plurality of corresponding angles between the camera and a direction of the portable electronic device. 
US 20070279481: The invention is relates to a mobile communication device includes: (1) a main body and (2) a camera module, coupled to the main body and configured for rotation relative to the main body about at least one axis of rotation. In another embodiment, the main body has a camera module mechanical interface, the camera module has a main body mechanical interface that is complementary to the camera module mechanical interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641